Fourth Court of Appeals
                                      San Antonio, Texas
                                           October 28, 2020

                                         No. 04-20-00419-CR

                           Mindy Star ALFARO a.k.a. Mindy Star Lynch,
                                          Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR8159
                          The Honorable Jennifer Pena, Judge Presiding


                                            ORDER
        Appellant’s court-appointed counsel has filed a motion to withdraw and a brief pursuant to
Anders v. California, 368 U.S. 738 (1967). Counsel asserts there are no meritorious issues to raise on
appeal. Counsel has informed appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.
Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.);
Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to request the appellate record, she must file the motion requesting the
record on or before November 6, 2020. If appellant desires to file a pro se brief, she must do so on or
before December 7, 2020. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a pro se brief, the
State may file a responsive brief no later than thirty (30) days after the date appellant’s pro se brief is
filed in this court.

        It is ORDERED that counsel’s motion to withdraw is HELD IN ABEYANCE pending
further order of the court.




                                                         _________________________________
                                                         Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court